OPINION
PER CURIAM.
Appellant, Ronald Pruden, appeals from the order of the United States District Court for the Middle District of Pennsylvania dismissing his complaint with prejudice. For the reasons that follow, we will dismiss his appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).
On March 20, 2007, Pruden filed a complaint pursuant to 42 U.S.C. § 1983. The District Court determined that the complaint failed to comply with Fed.R.Civ.P. 8, 10, and 20 and dismissed the complaint without prejudice. The District Court’s order provided Pruden with an opportunity to file an amended complaint within twenty days and warned Pruden that failure to do so would result in dismissal of the action with prejudice. After Pruden failed to file an amended complaint within the specified time period, the District Court entered an order dismissing Pirnden’s action with prejudice. Pruden appeals.
We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1292(a)(1). Because Pruden has been granted in forma pauperis status pursuant to 28 U.S.C. § 1915, we review this appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). An appeal may be dismissed if it has no arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319, *438325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
The District Court concluded that Pruden’s complaint failed to comply with Fed R. Civ. P. 8, 10, and 20. We agree. Pruden’s complaint avers multiple constitutional violations that occurred over a span of seven years. His claims arise out of different transactions and occurrences, and. in many instances he fails to specify the defendant or defendants that committed the alleged constitutional violation. The District Court dismissed the complaint without prejudice and allowed Pruden twenty days in which to file an amended complaint. Pruden failed to do so. Because Pruden decided not to amend his complaint in accordance with the Federal Rules of Civil Procedure, we conclude that the District Court did not abuse its discretion when it dismissed Pruden’s complaint with prejudice. See In re Westinghouse Securities Litigation, 90 F.3d 696, 704 (3d Cir.1996). The District Court expressly warned Pruden that the failure to amend his complaint would result in dismissal of the action with prejudice. “[I]t is difficult to conceive of what other course the court could have followed.” Id. (quoting Spain v. Gallegos, 26 F.3d 439, 455 (3d Cir.1994)).
For the foregoing reasons, we will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B). Pruden’s motion for counsel is denied.